Title: From George Washington to James McHenry, 3 December 1799
From: Washington, George
To: McHenry, James



Sir
Mount Vernon Decr 3d 1799

I take the liberty of enclosing a letter from Colo. Parker to Mr Lear, in which he requests that I will write to the proper department, to have arrangements made for the payment of two thousand one hundred & seventy five dollars and one third, being the amount of the purchase of one hundred and ninety six acres of land, bought, for the United States, adjoining the public ground at Harper’s Ferry.
You will be pleased to observe that the Money is to be paid on

the 1st day of January next, and that Major Campbell, who made the purchase, has given his bond therefor; and I am persuaded there will be no delay in fulfilling the engagement which he has made for the United States. With due consideration I have the honor to be Sir, Your most obedt St
